DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 19 November 2020. Claims 1-4, 7, 9-13, 15-22, 24-32 and 34-39 have been amended. Claim 14 has been cancelled. No claims have been added. Therefore, claims 1-13 and 15-39 are presently pending in this application.
Drawings
The drawings were received on 19 November 2020.  These drawings are acceptable.
Claim Objections
Claims 4, 9, 16 and 22 are objected to because of the following informalities:  
In claim 4, line 4 recites “while the limb interacting” and is suggested to be changed to --while the limb interacts-- for clarity.  
In claim 9, line 3 recites “to measuring a force” and is suggested to be changed to --to measure a force-- for clarity.
In claim 16, line 3 recites “the robotic arms’ movement” and is suggested to be changed to --the at least two robotic arms’ movement-- for consistency. 
In claim 22, line 4 recites “when the limb interacting” and is suggested to be changed to --when the limb interacts-- for clarity.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 15-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 17, line 6 (claim 1) and line 2 (claim 17) recite “at least two robotic arms”. The applicant’s specification recites that the “robotic system 110, in some embodiments, includes at least one optical sensor 111, at least one display unit 112, at least one speaker 113, at least one robotics arm 114, a platform 115, and a control system 116. In some embodiments, as shown in Figs. la-le, the system 100 comprises two robotic arms”, see para. [0036] of the applicant’s specification. Figures 1a-1c, 1e, 11 and 19 of the applicant’s drawings only show two robotic arms 114. The claims recite “at least two robotic arms” which implies two robotic arms or more than two 
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-11, 23 and 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 10-11, 23 and 33-34, line 1 recites “claim 0”. As there is no claim 0, the claims which claims 10-11, 23 and 33-34 are intended to depend on are unclear. For the purposes of examination claims 10-11 are interpreted to depend on claim 9 and claim 23 and 33-34 is interpreted to depend on claim 17.
Regarding claim 16, line 2 recite “the robotic arm’s”. As line 6 of claim 1 recites “at least two robotic arms, it is unclear which robotic arm the limitation of “the robotic arm’s” is referring to. 
Regarding claim 17, line 13 recites “a part of the human body”. It is unclear if the part of the human body is the same as or different from the “part of the human body” recited in line 10. Lines 15-16 recite “the same part of the human body”. It is unclear if 
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-9, 11-12, 15-18, 20-27, 29-30, 32 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (2014/0336542 A1) in view of Verkaaik et al. (2011/0300994 A1) and Einav et al. (2008/0004550 A1).
Regarding claim 1, in figures 8-9 Fu discloses a method of performing automated rehabilitation, the method comprising: receiving first data from one or more optical sensor (video recorder 81); determining a position of a part of the human body (an arm of the user) based on the first data acquired by the optical sensor 81 (the optical sensors obtain position data 93 regarding the position of the user’s arm, see para. [0081]-[0088]); and controlling a robotic arm (upper rehabilitation mechanism 500) to mobilize a part of the human body based on the position of a part of the human body as determined by the processor (control system 90; the robotic arm’s 500 position is adjusted, based on instructions executed by the processor 90, to be moved to a desired position to provide passive therapeutic treatment to the user’s arm, see paras. [0050]-[0051], [0072], [0081]-[0088]).
If in doubt that the video recorder 81 of Fu is an optical sensor 210 or that the control system 90 of Fu is a processor, in figures 1-2 and 19 Verkaaik teaches the step 
The modified Fu device does not disclose at least two robotic arms or that the at least two robotic arms are able to cooperate to mobilize the same part of the human body.
In figure 19A Einav teaches that two robotic arms 1902/1904/1906/1908 are able to cooperate to mobilize the same part of the human body (a left robotic arm 1902/1904 mobilizes the left arm of the upper torso and a right robotic arm 1906/1908 mobilizes the right arm of the upper torso, the two robotic arms 1902/1904/1906/1908 cooperating to mobilize the upper torso, see paras. [0725]-[0729]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Fu processor with a second robotic arm cooperating with the first robotic arm to mobilize the left and right arms of the user’s upper body as taught by Einav to rehabilitate a stroke victim with one side paralysis and to providing synchronized training exercises to both limbs of the user’s upper body, see para. [0727] of Einav.

Regarding claim 3, the modified Fu device discloses controlling the two robotic arms to perform passive range of motion exercises (the robotic arm 500 is automated by the processor 90 to perform passive range of motion exercises which involve the mobilization of the user’s arm, see paras. [0050]-[0051] and [0081]-[0086] of Fu; the two robotic arms 1902/1904/1906/1908 cooperating together, see paras. [0725]-[0729] of Einav), but does not disclose controlling the two robotic arms to perform muscle strength training.
In figures 1-2, 10 and 19 Verkaaik teaches that the processor 218 performs muscle strength training by applying resistance against exertion (a resistance system 30a/30b/34a/34b applies resistance to the robotic arms 206/208 so that, when the processor 218 provides therapeutic training to the user, the robotic arms 206/208 apply resistance against the user’s exertion, see paras. [0088]-[0089]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robotic arms of the modified Fu method with a resistance system and to have modified the modified Fu processor to perform muscle 
Regarding claim 4, the modified Fu device discloses controlling the two robotic arms and optical sensor to perform passive range of motion exercises and analyze limb movement (the robotic arm 500 is automated by the processor 90 to perform passive range of motion exercises which involve the mobilization of the user’s arm and the optical sensor 81 obtains and analyzes the user’s limb movement as rehabilitation data 92, see paras. [0050]-[0051] and [0081]-[0088] of Fu; the two robotic arms 1902/1904/1906/1908 cooperating together, see paras. [0725]-[0729] of Einav), but does not disclose controlling two robotic arms comprises controlling the one or more optical sensor to analyze a limb movement while the limb interacts with the two robotic arms.
In figures 1-2 and 19 Verkaaik discloses controlling the optical sensor 210 to analyze limb movement while a limb interacts with two robotic arms (the user is instructed to move their arm along a path, indicated by a display 222, and the optical sensor obtains the user’s limb movement which is analyzed by the processor 218, see paras. [0105]-[0114]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Fu processor to provide coordination assessment by analyzing limb movement in a certain path as taught by Verkaaik to provide goal directed tasks to encourage the user’s neuroplastic recovery from neurological injury, see para. [0112] of Verkaaik.
Regarding claim 6, the modified Fu method discloses adjusting a training routine based on the coordination assessment (rehabilitation data obtained during the user’s 
Regarding claim 7, the modified Fu device discloses controlling the two robotic arms and the optical sensor comprises using the two robotic arms to perform passive range of motion exercises and analyze limb movement (the robotic arm 500 is automated by the processor 90 to perform passive range of motion exercises which involve the mobilization of the user’s arm and the optical sensor 81 obtains and analyzes the user’s limb movement as rehabilitation data 92, see paras. [0050]-[0051] and [0081]-[0088] of Fu; the two robotic arms 1902/1904/1906/1908 cooperating together, see paras. [0725]-[0729] of Einav), but does not disclose controlling the two robotic arms comprises controlling the two robotic arms to perform coordination training by training a human to interact with the two robotic arms to move limbs.
In figures 1-2 and 19 Verkaaik discloses controlling the optical sensor 210 to perform coordination training by training a human to interact with the two robotic arms to move limbs (the user is instructed to move their arm along paths, indicated by a display 222, and the optical sensor obtains the user’s limb movement which is analyzed by the processor 218, see paras. [0105]-[0114]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Fu processor to provide coordination training as taught by Verkaaik to provide goal directed tasks to encourage the user’s neuroplastic recovery from neurological injury, see para. [0112] of Verkaaik.

Regarding claim 9, the modified Fu device discloses controlling the two robotic arms to perform passive range of motion exercises and a force sensor 97 (the robotic arm 500 is automated by the processor 90 to perform passive range of motion exercises which involve the mobilization of the user’s arm and the force sensor 97 is used to obtain data related to the user’s exertion, see paras. [0050]-[0051] and [0081]-[0088] of Fu; the two robotic arms 1902/1904/1906/1908 cooperating together, see paras. [0725]-[0729] of Einav), but does not disclose controlling one or more robotic arms comprises using the at least two robotic arms to measure a force of exertion against resistance to assess muscle strength.
In figures 1-2, 10 and 19 Verkaaik teaches that the processor 218 assess muscle strength by measuring the force of exertion against resistance (a resistance system 30a/30b/34a/34b applies resistance to the robotic arms 206/208 so that, when the processor 218 provides therapeutic training to the user, the robotic arms 206/208 apply resistance against the user’s exertion, and the robotic arms 206/208 have force sensors 35a/35b to measure the user’s exertion force while moving the robotic arms 206/208 see paras. [0085]-[0089] and [0122]-[0125]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Fu robotic arms with a resistance system and to have modified the modified Fu force sensor and processor to assess muscle strength as 
Regarding claim 11, the modified Fu method discloses adjusting a training routine based on a coordination assessment (as taught by Fu, Verkaaik and Einav) as recited in the rejection of claim 6 above.
Regarding claim 12, the modified Fu method discloses generating a rehabilitation report based on second data obtained by the processor during rehabilitation (rehabilitation data 92 is obtained by the processor 90 during the user’s training and the data 92 is provided as a report to the user’s clinician to modify future training sessions, see para. [0088] of Fu).
Regarding claim 15, the modified Fu method discloses obtaining rehabilitation data based on the patient’s limb movement by the optical sensor and processor (see para. [0081]-[0088] of Fu), but does not disclose determining latency time, velocity, acceleration, accuracy, smoothness, and/or submovement based on the patient's limb movement.
In figures 1-2 and 19 Verkaaik teaches determining velocity and accuracy based on the patient's limb movement (the user’s speed and accuracy is obtained while performing tasks with the robotic arm 206/208, see paras. [0112]-[0114]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Fu processor to determine velocity and accuracy based on the patient’s limb movement as taught by Verkaaik to encourage the user to extend their efforts and exercise to greater levels, see para. [0113] of Verkaaik.

In figures 1-2 and 19 Verkaaik teaches increasing a complexity of the training pattern (as the user progresses through training the processor 218 modifies the training pattern to instruct the user to perform more complex movements and patterns, see paras. [0112]-[0114]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Fu robotic arm and processor to increase the complexity of the user’s training pattern as taught by Verkaaik to allow the device to push the user to exercise to their limit, see para. [0114] of Verkaaik.
Regarding claim 17, the modified Fu device discloses that the processor (as taught by Verkaaik) is configured to receive data from the optical sensor (as taught by Fu); determine a position of a part of the human body based on the data acquired by the optical sensor (as taught by Fu); control two robotic arms to mobilize a part of the human body based on a position of a part of the human body as determined by the 
If in doubt that a memory of Fu is coupled to the processor 90 of Fu, in figure 1 Verkaaik teaches that a memory 220 is coupled to a processor 218 (memory 220 is able to be continuously updated with a user’s training data, see paras. [0062] and [0108]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Fu processor to have memory as taught by Verkaaik to allow provide rewritable memory capable of 
Regarding claim 18, the modified Fu device discloses the instructions configured to cause the processor to control the two robotic arms to perform an automated passive range of motion exercises (as taught by Fu, Verkaaik and Einav) in the rejection of claim 2 above.
Regarding claim 20, the modified Fu device discloses instructions executable by the processor configured to cause the processor to adjust a passive range of motion exercise based on the data acquired by the optical sensor (as taught by Veerkaaik) in the rejection of claim 6 above.
Regarding claim 21, the modified Fu device discloses additional instructions executable by the processor configured to cause the processor to control the two robotic arms to apply resistance against exertion to perform muscle strength training (as taught by Veerkaaik) in the rejection of claim 3 above.
Regarding claim 22, the modified Fu device discloses additional instructions executable by the processor configured to cause the processor to control the two robotic arms to perform coordination assessment by analyzing limb movement when the limb interacts with the two robotic arms (as taught by Veerkaaik and Einav) in the rejection of claim 4 above.
Regarding claim 23, the modified Fu device discloses instructions executable by the processor configured to cause the processor to adjust an exercise based on the coordination assessment (as taught by Veerkaaik) as recited in the rejection of claim 6 above.

Regarding claim 25, the modified Fu device discloses instructions executable by the processor to cause the processor to adjust the coordination training based on the data acquired by the optical sensor (as taught by Veerkaaik) in the rejection of claim 6 above.
Regarding claim 26, the modified Fu device discloses instructions executable by the processor to cause the processor to measure a force of exertion against resistance to assess muscle strength (as taught by Veerkaaik) in the rejection of claim 9 above.
Regarding claim 27, the modified Fu device discloses instructions executable by the processor configured to cause the processor to generate a rehabilitation report from second data received by the processor (as taught by Fu) in the rejection of claim 12 above.
Regarding claim 29, the modified Fu device discloses at least one height adjustable platform (height adjuster 25; the height adjustable platform 25 is moved upwardly and downwardly to accommodate users of different heights, see figs. 2-3 and 8 and para. [0047] of Fu).
Regarding claim 30, the modified Fu device does not disclose at least one display unit.
In figures 1-2 Verkaaik teaches a display unit 222 (the display unit 22 provides training instructions to the user, see para. [0106]). Therefore, it would have been 
Regarding claim 32, the modified Fu device discloses a mobile chair (a wheelchair is shown in figure 8 of Fu).
Regarding claim 35, the modified Fu device discloses a detachable marker which detects the position a part of the human body (an infrared marker is placed on the user’s limb so that the optical sensor 210 is able to detect a position of the limb, see para. [0118] of Verkaaik).
Regarding claim 36, the modified Fu device does not disclose at least one connection to a network.
In figures 1-2 Verkaaik teaches a connection to a network (information obtained by the optical sensor 210 is shared with a clinician over a wireless network, see paras. [0107]-[0109]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Fu processor with the addition of a network as taught by Verkaaik to allow rehabilitation data to be remotely reported to a clinician, see para. [0108] of Verkaaik.
Regarding claim 37, the modified Fu device discloses instructions executable by the processor configured to cause the processor to determine velocity and accuracy based on a patient's limb movement (as taught by Veerkaaik) in the rejection of claim 15 above.
.
Claims 5, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al., Verkaaik et al. and Einav et al. as applied to claims 4, 9 and 17 above, and further in view of Mason et al. (2013/0035612 A1).
Regarding claim 5, the modified Fu method does not disclose selecting a training routine based on the coordination assessment.
In figures 5-6 Mason teaches selecting a training routine based on the coordination assessment (a different training routine is selected based on data related to a user’s success during an initial training routine, see para. [0029]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Fu processor to select a training routine based on the coordination assessment taught by Mason to allow the processor to dynamically update based on the user’s success, see para. [0029] of Mason.
Regarding claims 10 and 19, the modified Fu method discloses the step of selecting a training routine (as taught by Mason) in the rejection of claim 5 above.
Claims 13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al., Verkaaik et al. and Einav et al. as applied to claims 1 and 17 above, and further in view of Dani et al. (2018/0032868 A1).
Regarding claim 13, the modified Fu method does not disclose determining a position of a part of the human body using machine learning.

Regarding claim 28, the modified Fu device discloses the step of determining a position of a part of the human body using machine learning (as taught by Dani) in the rejection of claim 13 above.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al., Verkaaik et al. and Einav et al. as applied to claim 17 above, and further in view of Einav et al. (2007/0282228 A1; hereinafter referred "Einav'228").
Regarding claim 31, the modified Fu device does not disclose at least one speaker.
In figure 2 Einav’228 teaches at least one speaker (a speaker housed in a device 100 is used to provide audio feedback to the user, see para. [0475]-[0476]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Fu processor with the addition of a speaker as taught by Einav’228 to provide positive audio feedback to the user, see para. [0475] of Einav’228.
Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al., Verkaaik et al. and Einav et al. as applied to claim 17 above, and further in view of Reyes (2015/0257960 A1).
Regarding claims 33-34, the modified Fu device does not disclose that the mobile chair is electronically controllable or that the mobile chair is height adjustable, rotatable and reclinable. 
In figure 1 Reyes teaches that a mobile chair 100 is electronically controllable or that the mobile chair 100 is height adjustable, rotatable and can be reclined (an electronic controller is used to adjust the mobile chair’s 100 height, rotation and angle of recline, see paras. [0031]-[0036]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Fu controller and mobile chair to have the mobile chair is height adjustable, rotatable and reclined as taught by Reyes s to increase the user’s comfort during rehabilitation training.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al., Verkaaik et al. and Einav et al. as applied to claim 17 above, and further in view of Berme et al. (9,526,443 B2).
Regarding claim 39, the modified Fu device does not disclose that the optical sensor comprises a depth sensor.
In figure 50 Berme teaches that that the optical sensor comprises a depth sensor 322, see col. 43, lines 9-34. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Fu optical sensor to be a depth sensor as taught by Berme to allow provide .
Response to Arguments
The arguments to newly added claim limitations in independent claims 1 and 17 have been addressed in the above rejections. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555.  The examiner can normally be reached on M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        


/TU A VO/Primary Examiner, Art Unit 3785